Citation Nr: 9910277	
Decision Date: 04/13/99    Archive Date: 04/29/99

DOCKET NO.  92-56 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a cervical spine 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel

INTRODUCTION

The veteran had active military service from March 1970 to 
February 1976.
He appealed to the Board of Veterans' Appeals (Board) from a 
January 1991 decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Albuquerque, New Mexico, which 
found that he had not submitted new and material evidence to 
reopen a previously denied claim for service connection for a 
low back disorder.  In July 1993, the Board determined 
that new and material evidence had been submitted concerning 
this claim and reopened it.  See 38 C.F.R. § 3.156(a).  The 
Board then proceeded to remand the claim to the RO for 
further development and consideration consistent with that 
determination.  Upon completion of the development directed, 
and after a de novo review of the record, the RO determined 
in December 1995 that service connection for a low back 
disorder still was not warranted.  Thus, the RO returned the 
claim to the Board for further appellate review.

Another claim currently before the Board arises from an April 
1998 decision by the RO in Atlanta, Georgia, which denied 
service connection for a disorder of the cervical spine 
(neck).


FINDINGS OF FACT

1.  The veteran received treatment on several occasions while 
on active duty in the military for lingering residuals of an 
injury he sustained to his low back; the medical and other 
competent evidence of record is approximately evenly balanced 
as to whether he since has developed a chronic low back 
disorder as a result of the trauma in service.

2.  There is no competent medical evidence or opinion linking 
any disorder currently affecting the veteran's cervical spine 
to his service in the military, or to any incident of service 
or symptoms he experienced during service.

CONCLUSIONS OF LAW

1.  With resolution of all reasonable doubt in his favor, 
there is sufficient medical evidence showing the veteran's 
low back disorder was incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (1998).

2.  The claim for service connection for the cervical spine 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, we note we have found that the veteran's claim for 
service connection for an acquired low back disorder is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, we find that he has presented a claim that is not 
inherently implausible.  We are also satisfied with regard to 
this claim that all relevant facts have been properly 
developed and that the medical and other evidence of record 
is sufficient for us to render a fair and equitable 
determination.  As to his claim for service connection for a 
cervical spine disorder, this claim is not well grounded for 
reasons that will be discussed below.  Thus, there is no 
"duty to assist" him in developing this claim.  See Slater 
v. Brown, 9 Vet. App. 240, 243 (1996).

Service connection may be granted for disability resulting 
from an injury or a disease that was incurred in or 
aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. §§ 3.303(a).  Arthritis will be presumed to have 
been incurred in service if there is medical evidence 
indicating the condition was manifested to a compensable 
degree within one year after service.  The presumption is 
rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.


A.  Low Back Disorder

Factual Background

The veteran's service medical records reveal that the veteran 
presented to a service department treatment facility in 
February 1973 with complaints of back pain.  He reported that 
he had hurt his back the previous evening while working at 
home.  There were no bowel or bladder dysfunction reported 
and no radicular symptoms.  Physical examination found all 
reflexes and strength to be within normal limits.  Mechanical 
low back strain was the diagnostic impression.  The veteran 
was treated conservatively and restricted from heavy lifting 
for two days.  

In September 1973, the veteran again presented with 
complaints of pain referable to the lumbosacral area.  He 
denied any lifting or pulling.  Following a physical 
examination, significant for findings of tenderness and 
positive straight leg raising, lumbosacral sprain was 
diagnosed.  The veteran next complained of back pain in 
October 1973, saying it just started hurting approximately 
one month ago.  It was recorded that there was no injury 
involved.  On examination, straight leg raising was positive 
at 60 degrees.  Reflexes were normal.  There was no spasm on 
examination.  "Mechanical back" was the diagnostic impression 
rendered.  

A November 1973 progress note records that the veteran was 
seen for a sharp pain in his lower back after lifting 
generators and feeling something in his back pop and causing 
him to fall to his knees.  It was noted that the veteran had 
a sharp, nonradiating pain in the lower back.  An X-ray of 
the lumbar spine with oblique was interpreted to be negative 
except for a transitional vertebra with partial 
sacralization.  A service department progress note dated in 
December 1973 records that the veteran has had pain in his 
lower back for about one month.  

Complaints of back pain following a fall on stairs the 
previous evening were recorded in July 1974.  On this 
occasion, there was no muscle spasm on physical examination 
and no signs of injury.  Questionable contusion was the 
diagnostic impression.  No further complaints and/or findings 
were recorded thereafter in the service medical records.  
When examined in January 1976 in anticipation of being 
discharged from the military, the veteran reported having 
experienced a history of recurrent pain in his back.  On 
objective clinical evaluation, which included an examination 
of his spine, there was no evidence of a relevant 
abnormality.  Normal examination was noted.

During his initial post-service VA examination in November 
1976, the veteran complained of having experienced recurring 
episodes of low back pain ever since injuring it during 
service.  Examination of the musculoskeletal system found no 
signs of any gross musculoskeletal asymmetry or dysfunction.  
The joints of the cervical and dorsolumbar spine appeared to 
be free from limitation or painful motion.  The veteran could 
bend forward with knees extended and touch his toes with the 
tips of his fingers.  There was no evidence of any 
paraspinous muscle spasm.  Straight leg raising was 
accomplished to 90 degrees, bilaterally.  The Lasegue's sign 
was negative, bilaterally.  An X-ray of the lumbar spine was 
interpreted to reveal an anomalous vertebra at the 
lumbosacral junction with its right transverse process 
sacralized.  There was no malalignment and no additional 
abnormality was evident.  The pertinent diagnosis was 
sacralization of the right transverse process at L5, 
confirmed by X-rays.

The veteran was admitted to a private medical facility, the 
Desert Springs Hospital, in October 1982 for a chief 
complaint of headaches and neck pain.  It was noted on 
admission that one week earlier, he had been treated by the 
admitting physician and underwent a lumbar myelogram.  It was 
noted that this myelogram had revealed a filling defect in 
L4-5 on the left, which was determined to be representative 
of a herniated disc on the left side.  The veteran's 
headaches were determined, at hospital discharge, to be of 
unknown cause but possibly post myelographic.  

The veteran was rehospitalized at this facility, beginning in 
November 1982, for further observation of headaches.  He was 
noted on this latter hospitalization to have been admitted a 
week previously and to have had a lumbar laminectomy followed 
by a myelogram.  Examination for neurological deficits was 
negative and the veteran was discharged in early January 1993 
on Xanax.  

VA clinical records show that the veteran was hospitalized at 
a VA medical center in June 1989 for evaluation for backache.  
It was reported that his symptoms appeared to have been 
present for a week but that his backache started when he was 
in service, at which time he pulled a heavy object and 
sprained his back.  It was noted that, since then, he appears 
to have undergone multiple examinations including several 
computer tomography scans of the back without any evidence of 
skeletal abnormality.  It was further noted that there was no 
history of recent injury but that the veteran was admitted 
into the hospital with a diagnosis of herniated nucleus 
pulposus of the lumbar spine.  It was added, however, that 
further examination, including by a neurologist, disclosed no 
evidence of disc problems at all.  A computer tomography scan 
of the back as well as a lumbosacral spine examination were 
both found to be within normal limits.  Backache of 
undetermined cause was the diagnosis at discharge.  The 
veteran was rehospitalized in late June 1989 with a diagnosis 
of possible renal colic.  It was noted during this 
hospitalization that he was extremely unhappy with a negative 
test done on his back during his earlier hospitalization.  He 
claimed that he injured his back while in the military and 
that he had been upset ever since because none of his 
physicians, after multiple computer tomography scans, 
examinations, etc., had found any organic pathology to 
account for his symptoms.  During this hospitalization, 
he underwent an intravenous pyelogram, which was 
unremarkable.  When discharged, the diagnoses were vague pain 
(of unknown origin) and history of dissatisfaction for not 
being able to receive VA disability.

The veteran was rehospitalized at a VA medical facility in 
July 1989 with a
one-month history of progressive low back pain and left lower 
extremity pain.  He said that he had been told that he had a 
ruptured disc, but that it was not large enough to operate on 
at that time.  Admission examination found the veteran to be 
sitting in a wheelchair in obvious acute distress, holding 
his left knee, bent over forward with his hip and knee 
flexed, complaining of severe incapacitating pain.  Sensory 
examination found decreased pinprick and light touch in the 
left S1 distribution.  On motor examination, there was 
questionable decreased plantar flexion.  Computerized axial 
tomography scans showed an extremely large herniated nucleus 
pulposus of L4, left.  The veteran underwent a partial 
hemilaminectomy and diskectomy at the L4-5 level on the left 
without complications.  

When seen at a VA outpatient treatment clinic in March 1991, 
the veteran complained of tingling and coldness in his lower 
extremities and a history of back surgery in July 1989.  He 
attributed his lower back complaints to a lifting injury 
while on active duty.  A magnetic resonance imaging (MRI) 
study of his lumbar spine in March 1991 was interpreted to 
reveal findings compatible with residual or recurrent disc at 
the L4-5 level with some minimal surrounding enhancing scar.  
The veteran's March 1991 VA lumbar MRI was reviewed by a 
physician with the Lovelace Health System in June 1991.  This 
physician found the veteran to be status post laminectomy and 
diskectomy changes on the left at the L4-5 and L5 - S1 level 
consistent with postoperative scar enhancement.  

In a statement dated in July 1991, a private physician, 
Tyrone Hardy, M.D., reported that he had the opportunity to 
examine the veteran and to be his attending physician.  He 
noted that the veteran reported a history of an initial 
injury to his back in 1973 while in the United States Army 
and that a diagnosis of lumbosacral strain was made.  He 
further indicated that the veteran reported that, at the 
time, he had back pain, numbness and tingling radiating down 
his left leg and that no computer tomography scans were 
taken.  Over the years, the veteran reported continuing to 
complain of low back pain until he was eventually seen at a 
VA hospital in 1989 and had lumbosacral surgery.  Dr. Hardy 
noted that the veteran was questioning if there was a remote 
possibility that his initial back problems could have been 
caused by the lifting of a generator in 1973.  Dr. Hardy said 
that it was his clinical impression that pain related to the 
veteran's injury in service "was the direct cause of his 
problem initially and his problem over the years in reference 
to back and left leg pain which eventually resulted in 
laminectomy diskectomy at the lumbar spine."  He added that 
he was stating that the veteran's problem was directly 
related to the lifting of a generator while in the United 
States Army in 1973.  

In statements received in July 1991, relatives and an 
acquaintance of the veteran reported that the veteran 
sustained an injury to his back during service and since that 
time has had continuing low back pain, which has been 
evaluated and treated by VA.  In an August 1991 statement, a 
service comrade related witnessing the veteran's injuring his 
back in service due to a 2,000-pound generator and being in 
constant pain thereafter.  

A VA May 1994 computer tomography scan of the lumbar spine 
was interpreted to reveal spondylosis at L4-5 with narrowed 
disc space and posterior margin lipping as well as 
degenerative arthritic changes involving articular facet 
joints at L4 - S1.  

On VA examination in June 1994, the veteran reported a 
history of a back injury in service.  He said that, following 
service, he was employed as a truck driver from 1976 to 1989 
and, during this interval, had several bouts of lower back 
pain.  He experienced increased severity in his low back pain 
in 1989, was evaluated at a VA Hospital in Memphis, found to 
have a large L4-5 herniation and underwent a laminectomy at 
that level.  Following the physical examination, degenerative 
intervertebral disc with history of herniation and 
laminectomy in 1989 was diagnosed.  This examiner noted that, 
while the veteran began to experience problems in his 
military service, certainly his herniation came after his 
discharge at least according to his history.  

In a letter dated in April 1996, a private chiropractor, 
James Arena, reported treating the veteran in March and April 
1996 for shoulder, neck and low back pain.  He noted that the 
veteran had a positive foraminal compression, leg lowering, 
Lasegue's and Braggart's test and that his lumbar range of 
motion was limited and painful.  He opined that the veteran 
would most likely suffer from some type of back pain for the 
rest of his life.  He observed that the veteran had a 
congenital back condition which might predispose an 
individual to herniated disc, but that such herniations do 
not occur spontaneously for no reason and that it takes some 
kind of trauma.  He opined that the accident with the 
generator in the Army is where and when the veteran's back 
problems began.  

During a May 1997 hearing at the RO, the veteran described 
the events leading to his back injury in service and his 
discomfort immediately thereafter and since.  He said he was 
seen at a military hospital were he had X-rays of his back.  
He was told that he had a pulled muscle or a muscle spasm.  
He added that he also experienced some radiation of symptoms 
into his extremities at the time of his injury.  He said he 
had recurrent back pain at service separation.  He said that 
he had complaints referable to back pain after service but 
did not receive any specialized testing for his back problems 
until 1982 when a herniated nucleus pulposus was found on 
diagnostic testing by physicians at Desert Springs Hospital 
in Nevada.  He reported that, when he was seen in 1982, he 
had recently sustained an on-the-job injury at McDonald's 
Restaurant as a result of falling down a ladder and landing 
on his buttocks.  "I guess the fall had swollen my ever what 
is back there...disc or something or another, it swollen it up 
and I got real stiff, I couldn't move and stuff...."  (Hearing 
testimony, page 15).  The veteran said that he received 
workmen's compensation for this injury in the amount of 
$5,000.  The veteran said that, when he was seen by Dr. 
Hardy, a neurologist, in July 1991, he provided him all his 
available records, including his service medical records and 
asked him to review them for the purposes of establishing a 
nexus between his inservice injury and his current back 
problems.  The veteran further said that he provided his 
records to Dr. Arena thereafter and that Dr. Arena had also 
opined that there was a nexus between the injury the veteran 
sustained in service and his current back problems.

In September 1997, the RO requested additional records from 
the Desert Springs Hospital, specifically records dated prior 
to October 9, 1982, and relating to a period of 
hospitalization for treatment in regard to a back condition 
that had been noted on later records already on file.  In 
October 1997, additional and duplicate records were received 
from the Desert Springs Hospital.  None of these records 
reflect the veteran's reported earlier hospitalization.

In March 1998, a VA neurologist reviewed the veteran's claims 
file for the expressed purpose of offering an opinion on 
whether the back symptomatology noted in service was as least 
as likely as not to have been manifestations of the herniated 
disc necessitating surgery in 1989.  The examiner noted the 
veteran's service medical records and his evaluation for back 
pain on eight occasions therein.  The VA neurologist observed 
that, on none of the occasions did the veteran have back-
related lower limb symptoms suggesting lumbosacral nerve root 
compromise consistent with herniated disc.  He further noted 
that, on the veteran's medical examination for separation 
from service in January 1976, he complained of low back pain 
for one day and received a detailed back evaluation (Meddac 
Form 227).  On that evaluation, the neurologist observed 
there were "no signs or symptoms whatsoever of sciatica or 
other manifestations of herniated disc."  It was his opinion 
therefore that the veteran's symptomatology in service was 
not likely to have been manifestations of a herniated disc.

Analysis

The veteran's service medical records confirm that he 
initially injured his low back in 1973 while on active duty 
in the military and that he received treatment on a number of 
different occasions during service following the incident for 
persistent complaints and symptoms referable to his low back.  
Although there was no clinical evidence of a low back 
disorder when he was examined in January 1976 for separation 
from the military, this, alone, does not discredit the 
severity of the injury he had earlier sustained, particularly 
since he has requested and received treatment for problems 
with his low back on numerous additional occasions during the 
years since service.  This fact, in and of itself, suggest 
"continuity of symptomatology" following the injury in 
service, which, in turn, is material to the determination of 
whether that incident of trauma resulted in chronic 
disability.  Savage v. Gober, 10 Vet. App. 488, 498 (1997); 
38 C.F.R. § 3.303(b), (d).

There have been multiple diagnoses pertaining to the 
veteran's low back during the years since service, including 
a herniated disc at the L4-L5 levels, and his symptoms 
progressed to the point that he had to undergo surgery in 
July 1989 that involved a partial laminectomy and diskectomy.  
Despite the procedure, he has continued to experience pain 
and general discomfort in his low back.  Obviously then, 
there is no question that he has current disability affecting 
the condition of his low back.  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992).  The dispositive issue thus becomes whether 
there is competent medical evidence or opinion linking his 
current pathology to the symptoms he experienced after 
injuring his low back in service.  There are competing 
opinions on this determinative question.

The VA neurologist who reviewed the facts and circumstances 
concerning this claim in March 1998 cited various reasons why 
he does not believe the veteran's current low back pathology 
is related to, or a residual of, the injury he sustained 
during service.  The VA neurologist emphasized the lack of 
any clinical findings, both during service in the course of 
receiving treatment after the trauma, and for several years 
after service, showing the presence or manifestation of the 
type of symptoms (sciatic neuropathy, radiculopathy, etc.) 
that are consistent with the later development of a herniated 
disc.  Somewhat less definitive were the comments of a VA 
physician who earlier examined the veteran in 1989, 
contemporaneous to his surgery, who noted that, while he 
clearly began to experience problems with his low back during 
service, he did not actually develop the herniated disc until 
after service, by his own admission.  The comments of that VA 
physician, however, are not necessarily unfavorable to the 
veteran's claim because there is no specific requirement that 
the disability that eventually developed over time 
necessarily have been fully manifested while in service.  
38 C.F.R. § 3.303(d).

The opinions of the VA physicians are in stark contrast to 
those of two private doctors who submitted statements on the 
veteran's behalf.  Dr. Hardy indicated in his July 1991 
statement, rather unequivocally, that the veteran's injury in 
service prompted the need for treatment while on active duty 
in the military and, more importantly, that the trauma in 
service was the direct cause for the problems that have 
continued to plague his low back during the years since 
service, culminating in the need for surgery in 1989.  The 
opinion of Dr. Hardy is medically consistent with, and fully 
supported by, the opinion of another one of the veteran's 
private treating clinicians, Dr. Arena.  He indicated in his 
April 1996 letter that, although the veteran has a congenital 
back condition, which might have predisposed him to 
eventually develop a herniated disc, the herniation could not 
have occurred spontaneously (i.e., for no reason), but 
rather, had to have been precipitated by some kind of trauma, 
as of the type sustained by the veteran during service.

The other evidence in support of the veteran's claim includes 
the testimony he gave under oath during his hearing and 
various additional statements that were submitted by 
relatives, acquaintances, and even a service comrade who said 
he personally witnessed the trauma in service and could 
attest to the veteran having experienced essentially constant 
pain and discomfort in his low back ever since.

The Board concludes that the competing opinions of the VA 
physicians and the private doctors, when considered along 
with the other evidence of record, are about equally 
probative of the question of whether the veteran's current 
low back pathology is the result of the injury he sustained 
during service.  Since the evidence, for and against the 
claim, is approximately evenly balanced, the veteran must be 
given the benefit of the doubt, and service connection for 
the low back disorder is warranted.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; see also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).


B.  Cervical Spine Disorder

Factual Background

Service medical records show that the veteran presented in 
March 1975 with complaints of pain behind his neck associated 
with headaches.  Physical examination was essentially 
negative.  Probable musculoskeletal pain was diagnosed and 
the veteran was prescribed medication to include Tylenol.  On 
the veteran's January 1976 medical examination for service 
separation, a clinical evaluation of the veteran's neck and 
spine found no abnormalities.  

On the veteran's initial post service VA examination in 
November 1976, examination of his neck found no gross 
abnormality.  The joints of the cervical and dorsolumbar 
spine appeared to be free from limitation of painful motion.

On VA hospitalization in June 1994, the veteran was noted to 
have chronic polyarthralgias, especially in the cervical and 
lower lumbar regions.  A computer tomography scan of the 
cervical spine was interpreted to reveal a slightly narrow 
spinal canal and neural foramen at C5-6.  Cervical 
spondylosis at Cervical 5-6 was the pertinent diagnosis.  An 
X-ray of the cervical spine by VA in May 1995, however, 
failed to demonstrate any significant abnormality, including 
any narrowed disc space or neural foramen.  

In a letter dated in April 1996, a chiropractor, Dr. James 
Arena, reported that he treated the veteran in his office 
from March 1, 1996, to April 5, 1996, for shoulder, neck and 
low back pain with numbness in the right hand.  In a letter 
received in April 1996, Dr. Arena reported on X-rays of the 
veteran's cervical spine taken in March 1996.  He noted that 
the veteran had a moderate reversal of the lordosis and a 
moderate forward carriage of the head.  The upper cervical 
spine was found to tilt mildly to the left with mild to 
moderate disc narrowing noted at C4-5.  There was also mild 
degeneration of the joints of Luschka at C5 and C6 on the 
left.  Mild uncovertebral arthrosis, C5 and C6 on the left 
and moderate discogenic spondylosis at the C4-C5 level and 
postural alterations were diagnosed.  

Analysis

In order for a claim for service connection to be well-
grounded, i.e., plausible, there must be competent evidence 
(lay or medical, as appropriate) of:  (1) a current 
disability; (2) an in-service injury or disease; and (3) a 
nexus between the current disability and the in-service 
injury or disease.  Epps v. Gober, 126 F.3d 1464, 1468 
(1997); see also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  The nexus requirement may be satisfied by evidence 
showing that a chronic condition subject to presumptive 
service connection, which, as alluded to above, arthritis is, 
became manifest to a compensable degree within the prescribed 
period of time after service.  See Traut v. Brown, 6 Vet. 
App. 495, 497 (1994); Goodsell v. Brown, 5 Vet. App. 36, 43 
(1993).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service and that he 
still has such condition.  See also 38 C.F.R. § 3.303(d).  
Such evidence, however, must be medical unless it relates to 
a condition as to which, under the court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded on the basis 
of 38 C.F.R. § 3.303(b) if the condition is observed during 
service, provided that continuity of symptomatology is 
demonstrated thereafter, and if competent evidence relates 
the present condition to that symptomatology.  Savage, 
10 Vet. App. at 498.

The service medical records, except for the one isolated 
complaint of neck pain in early 1975, do not indicate the 
veteran had any sort of "chronic" disability involving his 
cervical spine-as opposed to symptomatology that was merely 
acute and transitory and resolved prior to his discharge from 
service in 1976.  When examined for separation from the 
military, he had no complaints concerning his neck or 
cervical spine, and there was no evidence of a relevant 
condition or defect.  There also was no evidence of such 
prior to the June 1994 diagnostic study noted above, and it 
is significant that, during the years preceding that 
evaluation, he underwent several comprehensive VA 
examinations, but did not have any complaints concerning his 
neck or cervical spine, and no conditions were noted 
clinically.  Thus, the provisions pertaining to chronicity or 
continuity of symptomatology of a condition shown in service 
(see 38 C.F.R. § 3.303; Savage, 10 Vet. App. at 498), or 
those pertaining to manifestation of a chronic condition 
within an applicable presumptive period (such as for 
arthritis, as noted above), are not shown to be applicable.

Since the first clinical evidence of the presence of a 
cervical spine disorder was not until many years after 
service, there must be medical evidence or opinion linking 
the currently demonstrated pathology to service, or to an 
incident of service.  There is no such evidence in this case 
and, as explained below, the Board must therefore find that 
the veteran's claim for service connection for a cervical 
spine disorder is not well grounded.

A claim need not be conclusive, but only possible, to satisfy 
the initial burden of § 5107(a).  Murphy v. Derwinski, 
1 Vet. App. at 81-82.  The court also has held, however, 
although a claim need not be conclusive to be well grounded, 
competent evidence-and not just allegations-to justify 
concluding that the claim is at least plausible must 
nonetheless accompany it.  Tirpak v. Derwinski, 2 Vet. App. 
609, 610 (1992).  The court has further held that, where the 
determinative issue involves medical causation, competent 
medical evidence to the effect that the claim is plausible or 
possible is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, 1 Vet. App. at 81).  Evidentiary 
assertions by a veteran must be accepted as true for the 
purpose of determining whether a claim is well grounded, 
except when the evidentiary assertion is inherently 
incredible or when the fact asserted is beyond his 
competence.  King v. Brown, 5 Vet. App. 19, 21 (1993).

Although the veteran, and the others who have submitted 
statements on his behalf, insist that his current cervical 
spine disorder originated in service, or is otherwise 
attributable to events therein, as laymen, they do not have 
the medical expertise or training to give competent opinions 
on the determinative issue of medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, their opinions in this critical respect have no 
probative value.  The Board emphasizes that allegations, 
alone, are not sufficient to make a claim plausible; there 
must be competent evidence to support the allegations, and 
here there is none.  See Tirpak, 2 Vet. App. at 610-611.  
Indeed, lay hypothesizing, particularly in the absence of any 
supporting medical evidence, is to be avoided and cannot 
constitute competent evidence in support of a claim.  
See Hyder v. Derwinski, 1 Vet. App. 221, 224 (1991).

Thus, inasmuch as there is absolutely no competent medical 
evidence or opinion currently of record linking the veteran's 
cervical spine disorder to his service in the military, or to 
an incident of service such as trauma, his claim is not well 
grounded and must be denied.  See Lathan v. Brown, 
7 Vet. App. 359 (1995).

Since the veteran has not satisfied his burden of submitting 
evidence sufficient to show that his claim for service 
connection for the cervical spine disorder is well grounded, 
VA is under no "duty to assist" him in developing the 
evidence pertinent to his claim.  See Epps v. Gober, 126 
F.3d 1464, 1468 (1997).  Moreover, the Board is aware of no 
circumstances in this case that would put VA on notice that 
any additional relevant evidence may exist that, if obtained, 
would make this claim well grounded.  See McKnight v. Gober, 
131 F.3d 1483, 1485 (Fed. Cir. 1997).

Since the RO denied the veteran's claim for service 
connection for the cervical spine disorder on the same 
premise as the Board-as not well grounded-and appropriately 
notified him of this threshold legal requirement in a July 
1998 Statement of the Case (SOC), he obviously is not 
prejudiced by the Board's decision to deny his claim on this 
basis.  See Bernard v. Brown, 4 Vet. App. 384, 392-93 (1994).  
Also, the Board views its (and the RO's) discussion as 
sufficient to inform him of the type of evidence that is 
necessary to make his claim well grounded and warrant full 
consideration on the merits.  See Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1995).  Hence, the VA has met its duty to 
inform him of the evidence necessary to support his claim.  
See 38 U.S.C.A. § 5103(a).

ORDER

With resolution of all reasonable doubt in his favor, service 
connection for the veteran's low back disorder is granted.

As evidence of a well-grounded claim has not been submitted, 
service connection for the cervical spine disorder is denied.



		
	Keith W. Allen
	Acting Member, Board of Veterans' Appeals



Error! Not a valid link.

